                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

    ANGEL RUIZ RIVERA                                            CIVIL NO. 20-CV-1715

            Plaintiff                                            JURY DEMAND
                                                                 AGE DISCRIMINATION;
                             v.                                  SEX / GENDER DISCRIMINATION
                                                                 RETALIATION;
    ICF INCORPORATED, L.L.C;                                     UNPAID    WAGES,    LUNCH   AND
    ABC Insurance Company;                                       OVERTIME.
    Person A, B and C

            Defendants,


                                             MOTION TO RESTRICT

TO THE HONORABLE COURT:

           NOW COMES Plaintiff, ANGEL RIVERA-RUIZ, through the undersigned previously

appointed Pro Bono attorney1 and very respectfully STATES, ALLEGES AND REQUESTS as

follows:

1.         Plaintiff filed an application2 and motion3 to proceed In Forma Pauperis.

2.         Both documents contain personal information necessary to their proper resolution.

3.         Furthermore, Docket 1, Docket 4 and Exhibit 2 to Docket 5 contain information that

should have been redacted pursuant to Local Rule 5.2.

4.         Due to an error, neither filing was restricted from public viewing.

5.         Plaintiff prays the Court restrict Docket 2 and 3 access to Ex Parte viewing or such other

restriction level as the Court may deem proper.



1
 The undersigned counsel was appointed as Pro Bono counsel to Plaintiff in a previous version of the instant cause of action.
See Civil No. 2020-cv-01316-JAG , Docket # 5.
2
    Docket # 2.
3
    Docket #3.


                                                             1
6.     Plaintiff, further, prays the Court restrict Docket 1, 4 and Docket 5 to viewing by the

Parties or such other restriction level as the Court may deem proper.

RESPECTFULLY SUBMITTED

In San Juan, Puerto Rico, on December 14, 2020.

WHEREFORE, the undersigned counsel respectfully request this Honorable Court restrict

Dockets # 2 and 3 to Ex Parte viewing and Dockets 1, 4 and 5 to viewing by the Parties.



                                                    S/ David K. Rodríguez Encarnacion
                                                    USDC Num. 215707
                                                    P.O. Box 29477
                                                    San Juan, P.R., 00929-0477
                                                    Tel. (787) 775-5759
                                                    Fax. (787) 782-9377
                                                    Email: dkre@me.com




                                                2
